Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the original filing of 7-16-2020. Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (20160011910 A1) in view of Kinoshita et al. (“Kinoshita” 20110035706 A1). 
Claim 1: Kinoshita discloses a method for constructing a novel device, comprising: acquiring function models corresponding to at least one physical device, each of the function models corresponding to a function of one physical device (Paragraphs 102-104); 
acquiring a construction rule for a target novel device (Paragraph 86-88 (generation rules) and 113-116; occupancy provides a construction/generation rule); 
and constructing the target novel device based on at least one of the function models according to the construction rule. (Figures 4-8 and Paragraphs 102-104 and 113-116). 
To further expound on acquiring a function model Kang is provided. Kang provides program modules that can acquire function capability for devices, the functionality captured provides an interface that allows for execution of devices(Paragraphs 131-135). Therefore it would have been obvious to one having ordinary skill in art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide device function capability using the system modules. One would have been motivated to provide the capability as an enhancement in evaluating the functions of a device to be utilized through the interface.    
Claim 2: Kinoshita and Kang disclose a method according to claim 1, wherein the acquiring the function models corresponding to the at least one physical device comprises: acquiring respective capability information of at least two physical devices, the capability information being configured to indicate at least one function of the physical device that corresponds to the capability information; and creating the function models according to the respective capability information of the at least two physical devices (Kang: Paragraphs 131-135 and Kinoshita: Figs 5a-b; selection of model provides capability of physical device tv, ac). 
Claim 3: Kinoshita and Kang disclose a method according to claim 1, wherein prior to the acquiring the construction rule for the target novel device, the method further comprises: acquiring model requirement information of each of novel devices, the model requirement information being configured to indicate a function type of a function model required for constructing the novel device that corresponds to the model requirement information; determining, from each of the novel devices, at least one novel device whose corresponding model requirement information matches all or part of the function models as a candidate novel device; and determining the target novel device from the candidate novel device (Kang: Paragraphs 64-65 and Kinoshita: Paragraphs 6, 15 and 103; model/manufacturer requirement provided for device). 
Claim 4: Kinoshita and Kang disclose a method according to claim 3, wherein the determining the target novel device from the candidate novel device when the candidate novel device comprises at least two novel devices comprises: displaying a novel device construction interface, the novel device construction interface comprising respective construction trigger controls for the at least two novel devices; and determining the novel device corresponding to a construction trigger control that receives a user operation as the target novel device (Kang: Figure 17 and Paragraphs 64-65 and 131-135). 
Claim 5: Kinoshita and Kang disclose a method according to claim 1, further comprising: selecting the at least one function model for constructing the target novel device from the function models according to model requirement information of the target novel device, wherein the model requirement information is configured to indicate a function type of a function model required for constructing the novel device that corresponds to the model requirement information (Kang: Figures 10-13 and 16 and Paragraph 46 identification information for electronic device). 
Claim 6: Kinoshita and Kang disclose a method according to claim 1, wherein prior to the constructing the target novel device on the basis of the at least one of the function models according to the construction rule, the method further comprises: displaying a model selection interface of the target novel device, the model selection interface comprising a model selection control of the at least one function model for constructing the target novel device (Kinoshita: Figures 4-8 and Paragraphs 102-104 and 113-116); and determining at least two function models for constructing the target novel device from the function models according to trigger operations on model selection controls of the at least two function models. (Kinoshita: Figures 4-8 and Paragraphs 102-104 and 113-116; two function models constructed based on trigger operations (i.e. selections)).  
Claim 7: Kinoshita and Kang disclose a method according to claim 1, wherein the acquiring the construction rule for the target novel device when the target novel device corresponds to at least two function models comprises: acquiring a combination rule for the target novel device, the combination rule being configured to indicate a manner for combining the at least two function models in the function models; and constructing the target novel device on the basis of the at least one of the function models according to the construction rule comprises: combining the at least two function models in the function models into the target novel device according to the combination rule for the target novel device, wherein a device function of the target novel device is achieved by combining functions to which the at least two function models respectively correspond (Kinoshita: Figures 4-8 and Paragraphs 102-104 and 113-116).
Claim 9: Kinoshita and Kang disclose a method according to claim 1, wherein the acquiring the construction rule for the target novel device when the target novel device corresponds to a single function model comprises: acquiring a control rule for the target novel device, the control rule being configured to indicate a manner for controlling the single function model in the function models; constructing the target novel device on the basis of the at least one of the function models according to the construction rule comprises: obtaining the target novel device by using a coordinator to connect the single function model, wherein a device function of the target novel device is achieved by controlling the single function model according to the control rule (Kang: Paragraphs 45, 47 and 58; command unit determines which device (controlling device) will execute/perform function). 
Claim 10: Kinoshita and Kang disclose a method according to claim 8, further comprising: sending a control instruction corresponding to a target state to a physical device corresponding to a target model when a state of the target model changes, the control instruction being configured to instruct the physical device to trigger a function corresponding to the target model according to the target state, wherein the target model is any one of the function models corresponding to the target novel device, and the target state is a state after the target model changes (Kang: Paragraphs 46, 54, 56-58 and 73).
Claim 11 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 12 is similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 13 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 18: Kinoshita and Kang disclose an apparatus according to claim 17, wherein the processor is further configured to send a control instruction corresponding to a target state to a physical device corresponding to a target model when a state of the target model changes, the control instruction being configured to instruct the physical device to trigger a function corresponding to the target model according to the target state, wherein the target model is any one of the function models corresponding to the target novel device, and the target state is a state after the target model changes (Kang: Paragraphs 46, 54 56-58 73; update of target is provided based on state (i.e. held, battery or time)).
Claim 19 is similar in scope to claim 9 and therefore rejected under the same rationale. 



Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (20160011910 A1) and Kinoshita et al. (“Kinoshita” 20110035706 A1) in further view of Phillips et al. (“Phillips” 20200125685 A1).
Claim 8: Kinoshita and Kang disclose a method according to claim 7, wherein the combination rule for the target novel device comprises a connection manner between the at least two function models; and combining the at least two function models in the function models into the target novel device according to the combination rule for the target novel device comprises: connecting the at least two function models through at least one coordinator according to the connection manner between the at least two function models (Kinoshita: Figures 4-8 and Paragraphs 86-88, 102-104 and 113-116,
Kinoshita may not explicitly disclose wherein the function model is a state machine model comprising at least two states, and the coordinator is configured to transmit an instruction for triggering a state change with the at least two function models Phillips is provided because it discloses a model of a device which utilizes a state machine model in order to send triggering events for a state change (Paragraphs 4, 23 and 33). 
Therefore it would have been obvious to one having ordinary skill in art before the effective filling date of the claimed invention to use a known technique to improve similar devices and provide a state machine model for interaction with the interface of Kinoshita. One would have been motivated to provide the functionality as a programming enhancement which can reduce processing inefficiencies.    
Claim 17 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (20160011910 A1) and Kinoshita et al. (“Kinoshita” 20110035706 A1) in further view of Tukka et al. (“Tukka” 20190371342 A1). 
Claim 20: Kinoshita and Kang disclose an Internet of Things (IoT) system implementing the method according to claim 1, comprising a plurality of physical devices and a mobile terminal (Kang: Paragraph 35), wherein the terminal is configured to: acquire function models respectively corresponding to the plurality of physical devices are acquired; obtain the construction rule for the target novel device; and construct the target novel device based on the function models according to the construction rule, thereby extending functions of the physical device (Kinoshita: Paragraph 86-88 (generation rules) and 113-116; occupancy provides a construction/generation rule);
wherein: the plurality of physical devices include a TV (Kang: Paragraph 35) and a smart speaker (Kang: Paragraph 5); 
the mobile terminal is configured to acquire an audio and video playback function model of the TV (Kang: Paragraph 35); Kinoshita may not explicitly disclose a voice recognition function model of the smart speaker, or an image playback function model of the TV and the voice recognition function model and the sound playback function model of the smart speaker; the target novel device comprises at least one of: a first novel device, in which the smart speaker performs voice recognition and the TV performs audio and video playback; and a second novel device in which the smart speaker performs voice recognition, the TV performs image playback, and the smart speaker performs sound playback; and the mobile terminal comprises a display screen configured to display the first and second novel devices and associated physical device information. 
Tukka is provided to discloses an IOT environment and provides configuration information in which a tv and smart speaker can be utilized for interaction such as playback (Paragraphs 40-46). Therefore it would have been obvious to one having ordinary skill in art before the effective filling date of the claimed invention to use a known technique to improve similar devices and provide additional device function capabilities within the interface of Kinoshita. One would have been motivated to provide the capability as an enhancement to input/output functions of available devices thereby improving system operability.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

11019149 B2 HUB APPARATUS AND METHOD FOR PROVIDING SERVICE THEREOF Kim et al Figures 5 and 8-10

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        5-7-2022